EXHIBIT 10.10
Mindspeed Technologies, Inc. (the “Company”) has entered into an agreement with
each of the following persons, which is substantially identical, except as set
forth below, to the form of Employment Agreement filed as Exhibit 10.9 to this
Annual Report on Form 10-K.
Najabat H. Bajwa
Kurt F. Busch
Ron Cates
Jing Cao
Raouf Y. Halim
Gerald J. Hamilton
Bret W. Johnsen
Anil S. Mankar
Thomas J. Medrek
Thomas O. Morton
Preetinder S. Virk
The multiple set forth in Section 6(i)(B) of the Employment Agreement for
Mr. Halim is three and the multiple set forth in Section 6(i)(B) of the
Employment Agreement for the other persons is two.

